Title: From George Washington to John Hancock, 30 October 1775
From: Washington, George
To: Hancock, John



Sir
Camp at Cambridge Oct. 30th 1775

The Information which the Gentlemen who have lately gone from hence can give the Congress of the State & Situation of the Army would have made a Letter unnecessary if I did not suppose there would be some Anxiety to know the Intentions of the Army on the Subject of their Re-inlistment.
Agreeable to the Advice of those Gentlemen & my own Opinion, I immediately began by directing all such Officers as proposed to continue to signify their Intentions as soon as possible a great Number of the Returns are come in, from which I find that a very great Proportion of the Officers of the Rank of Captains & under will retire—from present Appearances I may say half, but at least one third—It is with some Concern also that I observe that many of the Officers, who retire, discourage the Continuance of the Men & I fear will communicate the Infection

to them. Some have advised that those Officers who decline the Service should be immediately dismiss’d but this would be very dangerous & inconvenient. I confess I have great Anxieties upon the Subject, tho’ I still hope the Pay & Terms are so advantageous that Interest & I hope also a Regard to their Country will retain a greater Proportion of the Privates than their Officers—In so important a Matter I shall esteem it my indispensable Duty not only to act with all possible Prudence but to give the most early & constant Advice of my Progress.
A Supply of Cloathing equal to our Necessities would greatly contribute to the Encouragement & Satisfaction of the Men: in every Point of View it is so important that I beg Leave to call the Attention of the Congress to it in a particular Manner.
A Sergeant has just come in from Bunker’s Hill, but brings no important News. I have the Honour to be with all possible Respect Sir Your most Obedt Hbble Servt

Go: Washington

